Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 5, 2018

                                     No. 04-18-00727-CV

                               IN THE INTEREST OF K.M.J,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02187
                          Honorable Martha Tanner, Judge Presiding


                                        ORDER
       On October 23, 2018, because the clerk’s record did not contain a final order, we ordered
Appellant to show cause why this appeal should not be dismissed for want of jurisdiction.
      Appellant timely filed a response stating that the trial court signed a final order on
October 23, 2018, and Appellant attached a copy of the order.
       Our October 23, 2018 show cause order is satisfied. We REINSTATE the appellate
timetable.
       The court reporter’s record is due within TEN DAYS of the date of this order.
       We direct the Bexar County District Clerk to prepare and file within TEN DAYS of the
date of this order a supplemental clerk’s record containing the trial court’s October 23, 2018
order.
                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court